[Cite as State v. Pankey, 2014-Ohio-3890.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                 :

                 Plaintiff-Appellee,           :
                                                               No. 14AP-190
v.                                             :         (C.P.C. No. 10CR-05-2704)

Cheryl Pankey,                                 :      (ACCELERATED CALENDAR)

                 Defendant-Appellant.          :




                                         D E C I S I O N

                                   Rendered on September 9, 2014


                 Ron O'Brien, Prosecuting Attorney, and Barbara A.
                 Farnbacher, for appellee.

                 Cheryl Pankey, pro se.

                  APPEAL from the Franklin County Court of Common Pleas.

BROWN, J.
        {¶ 1} Cheryl Pankey, defendant-appellant, appeals from the judgment of the
Franklin County Court of Common Pleas, in which the court denied her petition for post-
conviction relief.
        {¶ 2} The underlying facts of the crime for which appellant was convicted are
largely irrelevant to the issues on appeal. In general, on August 30, 2009, appellant and
two others forced a person into his residence at gunpoint and stole several items from the
residence. On May 4, 2010, appellant was indicted on one count of aggravated burglary,
one count of aggravated robbery, one count of robbery, two counts of kidnapping, one
count of receiving stolen property, and one count of having a weapon while under
disability. The identity of the other two perpetrators remained unknown.
No. 14AP-190                                                                               2


       {¶ 3} On the date set for trial, January 24, 2011, the State of Ohio, plaintiff-
appellee, offered a plea deal to appellant in which she would plead guilty to one count of
robbery, a felony of the second degree, with a recommendation of a four-year sentence, in
exchange for her cooperation regarding the identity of the other two perpetrators.
Appellant rejected the plea offer and indicated her desire to proceed with a trial.
       {¶ 4} The next day, January 25, 2011, appellant informed the court that she
desired to change her plea to guilty to one count of robbery, a felony of the second degree.
Under the terms of the plea agreement, the state and appellant jointly recommended a
presentence investigation ("PSI"). The prosecutor informed the court that it would wait to
recommend a sentence until after the PSI. The trial court informed appellant of the
maximum sentence, and appellant acknowledged she understood such.
       {¶ 5} On March 10, 2011, the trial court held a sentencing hearing, at which the
prosecutor told the court that, because appellant failed to offer police any useful
information about the two other perpetrators of the crime, the state would not
recommend the four-year sentence. On March 11, 2011, the trial court sentenced appellant
to six years in prison and imposed a fine.
       {¶ 6} Appellant appealed, arguing the trial court failed to comply with Crim.R. 11,
and the trial court abused its discretion when it imposed the six-year sentence instead of a
four-year sentence. In State v. Pankey, 10th Dist. No. 11AP-378, 2011-Ohio-6461, we
affirmed the trial court's judgment.
       {¶ 7} On November 11, 2011, appellant filed a petition to vacate or set aside
judgment of conviction or sentence, which the trial court construed as a petition for post-
conviction relief. On February 6, 2014, the trial court issued a decision and entry denying
appellant's petition for post-conviction relief. The trial court concluded appellant could
have raised each of her claims in her direct appeal, and the information relied on by
appellant was included in the original record. Notwithstanding, the trial court found
appellant's trial counsel was not ineffective with regard to advising her on her guilty plea,
she waived any arguments regarding defects in the indictment by pleading guilty, she was
aware that there was no jointly recommended sentence, and she was not forced to
incriminate herself by providing information to the state. Appellant appeals the judgment
of the trial court, asserting the following five assignments of error:
No. 14AP-190                                                                           3


                [I.] Defendant-appellate had been denied her constitutionally
                secured privilege against self-incrimination and rights to due
                process and effective assistant to counsel when her trial
                counsel, the judge and her prosecutor coerced and induced
                her guilty plea by the false promise that in exchange for her
                plea the court would sentence her to 4 years.

                [II.] Defendants Fifth and Fourteenth Amendments of the US
                Constitution Section 16 Article I Ohio Constitution Due
                Process rights were violated. The trial court denied the
                defendant appellant her Fourteenth Amendment Rights to
                due process when it failed to honor its agreements used to
                induce a plea.

                [III.] Defendant appellants state constitutional rights and
                federal constitutional rights were violated when her plea of
                guilty was coerced through unethical negotiations involving
                trial judge.

                [IV.] Defendants petition was not barred by res judicata
                because defendant did not raise on direct appeal any claim in
                rega4rd to her trial counsels erroneous advice and improperly
                advising defendants to plead guilty.

                [V.] The trial judge error in acting on defendants petition of
                relief under Ohio Revised Code Ann 2953.21 because the
                judge was under a compulsory duty pursuant to Ohio Judiicial
                conduct Cannon (3) (C) (1) (A) to disqualify herself since the
                proceeding involved a determination of disputed issue of fact
                of which the judge had personal knowledge.

(Sic passim.)

      {¶ 8} We will address appellant's assignments of error together. In her first
assignment of error, appellant argues she was denied effective assistance of counsel when
she was coerced into pleading guilty by the false promise that she would be sentenced to
four years in prison in exchange for her guilty plea. Appellant argues in her second
assignment of error that the trial court failed to honor its agreement to sentence her to
four years in prison in exchange for her guilty plea. Appellant argues in her third
assignment of error that she was coerced into pleading guilty by unethical negotiations
involving the trial judge. Appellant argues in her fourth assignment of error that her
petition was not barred by res judicata because she never raised on direct appeal any
No. 14AP-190                                                                               4


claim regarding her trial counsel's erroneous advice to plead guilty. Appellant argues in
her fifth assignment of error that the trial judge erred when she failed to disqualify
herself.
      {¶ 9} In general, a petition for post-conviction relief "is a statutory vehicle
designed to correct the violation of a defendant's constitutional rights." State v. Towler,
10th Dist. No. 05AP-387, 2006-Ohio-2441, ¶ 6, citing State v. Hessler, 10th Dist. No.
01AP-1011, 2002-Ohio-3321, ¶ 28. The post-conviction relief process "is a civil collateral
attack on a criminal judgment, not an appeal of that judgment," and thus a petition for
post-conviction relief "does not provide a petitioner a second opportunity to litigate his or
her conviction." Id.
      {¶ 10} A trial court may dismiss a petition for post-conviction relief if the court
determines that the doctrine of res judicata is applicable. State v. Melhado, 10th Dist. No.
13AP-114, 2013-Ohio-3547, ¶ 10, citing State v. Aleshire, 5th Dist. No. 2011-CA-99, 2012-
Ohio-772, ¶ 21, citing State v. Szefcyk, 77 Ohio St.3d 93 (1996). The doctrine of res
judicata "precludes a defendant from raising an issue 'in a motion for postconviction
relief if he or she could have raised the issue on direct appeal.' " Id., quoting State v.
Reynolds, 79 Ohio St.3d 158, 161 (1997). For a defendant to avoid dismissal of the
petition by operation of res judicata, the evidence supporting the claims in the petition
must be competent, relevant, and material evidence outside the trial record and it must
not be evidence that existed or was available for use at the time of trial. State v.
Campbell, 10th Dist. No. 03AP-147, 2003-Ohio-6305, ¶ 17, citing State v. Cole, 2 Ohio
St.3d 112 (1982), syllabus. A trial court's decision granting or denying a petition for post-
conviction relief will be upheld absent an abuse of discretion. State v. Gondor, 112 Ohio
St.3d 377, 2006-Ohio-6679, ¶ 58.
      {¶ 11} In the present case, appellant contends her trial attorney, the prosecutor,
and the trial court improperly coerced her or misled her into believing that her prison
sentence would be four years, when the trial court actually sentenced her to six years.
Appellant argues that her attorney advised her to state during the Crim.R. 11 colloquy on
January 25, 2011 that no promises were made to induce her to plead guilty and such was
directly contradicted by her trial counsel's January 28, 2011 letter that indicated there
was an agreed upon sentence of four years. She asserts that she never raised these
No. 14AP-190                                                                              5


arguments on direct appeal, so they should not be barred by res judicata. Appellant also
contends the prosecutor and the trial court reneged on their promises to sentence her to
four years imprisonment. Similarly, appellant asserts the trial court improperly
participated in plea discussions but failed to impose the promised four-year sentence.
Appellant maintains that the trial judge should have disqualified herself from the case
because she had personal knowledge of a disputed issue.
      {¶ 12} In its decision, the trial court found each of appellant's various claims could
have been raised during her direct appeal, and the information attached to and included
with her petition did not contain any supporting materials outside of the original record.
We agree. The January 28, 2011 letter from appellant's trial counsel was obviously in
existence at the time of her March 2011 sentencing and subsequent appeal. Furthermore,
we addressed the sentencing issue in Pankey. In that appeal, appellant argued the trial
court abused its discretion by imposing a six-year prison sentence rather than the four-
year sentencing recommendation of the prosecutor. We found that appellant actually
rejected the four-year offer and, under the terms of the plea agreement, the prosecution
and defense agreed only to a joint recommendation for a PSI report. Id. at ¶ 23. We
concluded the sentence imposed was within the statutory range and was not contrary to
law. Id. Accordingly, because the evidence upon which appellant relied in her motion for
post-conviction relief was in existence and available at the time of sentencing, the alleged
error could have been raised in Pankey and, since we already addressed the four-year
versus six-year sentence in Pankey, we find res judicata bars appellant from raising the
same issue herein.
      {¶ 13} With regard to appellant's argument that the trial judge erred when she
failed to disqualify herself from the proceedings because she had personal knowledge of a
disputed issue of fact, that argument must be rejected on res judicata grounds as well.
The facts underlying this argument were known to appellant at the time of the sentencing
hearing and direct appeal. In addition, the authority to pass upon the disqualification of a
judge of the court of common pleas is vested solely in the Chief Justice of the Supreme
Court of Ohio or his/her designee. Beer v. Griffith, 54 Ohio St.2d 440 (1978); Kettering
v. Berger, 4 Ohio App.3d 254, 255 (2d Dist.1982); State v. Dougherty, 99 Ohio App.3d
265, 268 (3d Dist.1994). It is well-established that a court of appeals is without authority
No. 14AP-190                                                                             6


to render a decision with regard to disqualification or to void a trial court's judgment on
that basis. Id. at 269; State v. Ramos, 88 Ohio App.3d 394, 398 (9th Dist.1993).
Therefore, this court has no authority to pass upon these issues. For all the foregoing
reasons, we overrule appellant's first, second, third, fourth, and fifth assignments of
error.
         {¶ 14} Accordingly, appellant's five assignments of error are overruled, and the
judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                      Judgment affirmed.

                             TYACK and CONNOR, JJ., concur.

                               ____________________